DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

Claim Objections
Claims 10, 17, 20 is objected to because of the following informalities:  
Claim 10 second to last limitation has a typo. It should read “wherein in response to” instead of  “wherein in respond to”. Same issue exists in claims 17, 20.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (WO 2020/132272 A1).

Regarding claim 1, Yang et al. disclose a method of processing video data, comprising: 
determining, for a conversion between a block of a current picture of a video and a bitstream of the video (Fig. 2 shows the conversion from a video picture block into a video bitstream and Fig. 3 shows the conversion from the video bitstream into a reconstructed video picture block. Same is also depicted in Figs. 4 and 6 respectively), whether a first coding mode is allowable for the block ([0121]; It indicates SMVD (Symmetric Motion Vector Difference) as a particular inter-prediction coding mode which is being determined with the syntax element shown in Table 4, L10-12); and 
performing the conversion based on the determination (Figs. 2-3, 4, 6 show the coding mode determination and once the coding mode is determined then subsequent conversion of the video block into bitstream and vice versa), 
wherein whether the first coding mode is allowable depends on a derivation process of two target reference pictures of the current picture (Fig. 11 shows the two target reference pictures list-0 and list-1 corresponding to the current picture), which includes a first step for searching a forward target reference picture in the reference picture list 0 and searching a backward target reference picture in the reference picture list 1 ([0123], [0124]; It discloses a forward target reference picture under reference picture list-0 and a backward target reference picture under reference picture list-1. In [0148], it discloses the searching process), and a second step for searching a backward target reference picture in the reference picture list 0 and searching a forward target reference picture in the reference picture list 1 ([0123], [0124]; It ), and 
wherein in response to at least one of the two target reference pictures being not found in the first step, both the target reference picture indices are reset to be unavailable before the second step being invoked ([0141], [0142]; It shows that the two reference picture list indices, refldxSymL0 and refldxSymL1 are reset to -1 when the SMVD is not applicable, meaning the symmetric reference pictures are not found during the search process, as shown in Table 3, L10-11 as well), and 
wherein in the first coding mode, a syntax structure indicating a motion vector difference of a reference picture list X is not present in the bitstream, and the motion vector difference of the reference picture list X is derived based on a motion vector difference of a reference picture list (1-X), wherein X is equal to 0 or 1  ([0121]; It discloses that for symmetric MVD, motion information for reference picture list 1 is not signaled or present, wherein the motion information of the reference picture list 0 may be signaled and therefore the motion information of the reference picture list 1 is determined from the symmetric motion information of list 0 as shown in Fig. 11 where MVD1 = -MVD0. See also [0135]).  

Regarding claim 2, Yang et al. disclose the method of claim 1, wherein resetting both the target reference picture indices to be unavailable comprises resetting both RefldxSymL0 and RefldxSymL1 to -1, wherein RefldxSymL0 indicates the target reference picture index in the reference picture list 0 and RefldxSymL1 indicates the target reference picture index in the reference picture list 1 ([0141], [0142]; It shows that the two reference picture list indices, refldxSymL0 and refldxSymL1 are reset to -1 when the SMVD is not applicable, meaning the Table 3, L10-11 as well).  

Regarding claim 3, Yang et al. disclose the method of claim 1, wherein whether the first coding mode is allowable depends on whether both the target reference pictures are found in one step of the first step and the second step ([0146], L1-6; It discloses that when both the forward and backward reference pictures are present in the lists, then the SMVD is enabled, meaning allowed).  

Regarding claim 4, Yang et al. disclose the method of claim 3, wherein when both the target reference pictures are found in the first step, the first coding mode is allowed ([0146], L1-6; It discloses that when both the forward and backward reference pictures are present in the lists, then the SMVD is enabled, meaning allowed).  

Regarding claim 5, Yang et al. disclose the method of claim 3, wherein when both the target reference pictures are found in the second step, the first coding mode is allowed ([0146], L1-6; It discloses that when both the forward and backward reference pictures are present in the lists, then the SMVD is enabled, meaning allowed).  

Regarding claim 6, Yang et al. disclose the method of claim 3, wherein when at least one of the two target reference pictures are not found in the first step and at least one of the two target reference pictures are not found in the second step, the first coding mode is disallowed ([0146], L1-6; It discloses that when both the forward and backward reference pictures are [0146], L6-10, it also discloses that if one of the reference pictures is temporally far away from the current picture, then SMVD is disabled, which is synonymous of not finding the reference picture in one of the two searches as per [0137], where it states reference picture list with greater POC distance is not selected).  

Regarding claim 7, Yang et al. disclose the method of claim 1, wherein a picture order of the forward target reference picture is smaller than a picture order of the current picture ([0129], L8-11; It shows the POC of the list-0 reference picture, which could be a forward reference picture, is smaller than the POC of the current picture as shown in Fig. 11) and a picture order of the backward target reference picture is larger than the picture order of the current picture ([0129], L8-11; It shows the POC of the list-1 reference picture, which could be a backward reference picture, is larger than the POC of the current picture as shown in Fig. 11).  

Regarding claim 8, Yang et al. disclose the method of claim 1, wherein the conversion includes decoding the block of video from the bitstream (Figs. 3, 6).  

Regarding claim 9, Yang et al. disclose the method of claim 1, wherein the conversion includes encoding the block of video into the bitstream (Figs. 2, 4).  

Regarding claim 10, Yang et al. disclose an apparatus for processing video data comprising a processor ([0182]; Fig. 1B, reference numeral 118) and a non-transitory memory with instructions thereon ([0182]; Fig. 1B, reference numeral 130), wherein the instructions upon execution by the processor, cause the processor to: 
determine, for a conversion between a block of a current picture of a video and a bitstream of the video (Fig. 2 shows the conversion from a video picture block into a video bitstream and Fig. 3 shows the conversion from the video bitstream into a reconstructed video picture block. Same is also depicted in Figs. 4 and 6 respectively), whether a first coding mode is allowable for the block ([0121]; It indicates SMVD (Symmetric Motion Vector Difference) as a particular inter-prediction coding mode which is being determined with the syntax element shown in Table 4, L10-12); and 
performing the conversion based on the determination (Figs. 2-3, 4, 6 show the coding mode determination and once the coding mode is determined then subsequent conversion of the video block into bitstream and vice versa), 
wherein whether the first coding mode is allowable depends on a derivation process of two target reference pictures of the current picture (Fig. 11 shows the two target reference pictures list-0 and list-1 corresponding to the current picture), which includes a first step for searching a forward target reference picture in the reference picture list 0 and searching a backward target reference picture in the reference picture list 1 ([0123], [0124]; It discloses a forward target reference picture under reference picture list-0 and a backward target reference picture under reference picture list-1. In [0148], it discloses the searching process), and a second step for searching a backward target reference picture in the reference picture list 0 and searching a forward target reference picture in the reference picture list 1 ([0123], [0124]; It also discloses a backward target reference picture under reference picture list-0 and a forward target reference picture under reference picture list-1), and 
wherein in respond to at least one of the two target reference pictures being not found in the first step, both the target reference picture indices are reset to be unavailable before the second step being invoked ([0141], [0142]; It shows that the two reference picture list indices, refldxSymL0 and refldxSymL1 are reset to -1 when the SMVD is not applicable, meaning the symmetric reference pictures are not found during the search process, as shown in Table 3, L10-11 as well), and 
wherein in the first coding mode, a syntax structure indicating a motion vector difference of a reference picture list X is not present in the bitstream, and the motion vector difference of the reference picture list X is derived based on a motion vector difference of a reference picture list (1-X), wherein X is equal to 0 or 1 ([0121]; It discloses that for symmetric MVD, motion information for reference picture list 1 is not signaled or present, wherein the motion information of the reference picture list 0 may be signaled and therefore the motion information of the reference picture list 1 is determined from the symmetric motion information of list 0 as shown in Fig. 11 where MVD1 = -MVD0. See also [0135]).  

Regarding claim 11, Yang et al. disclose the apparatus of claim 10, wherein resetting both the target reference picture indices to be unavailable comprises resetting both RefldxSymL0 and RefldxSymL1 to -1, wherein RefldxSymL0 indicates the target reference picture index in the reference picture list 0 and RefldxSymL1 indicates the target reference picture index in the reference picture list 1 ([0141], [0142]; It shows that the two reference picture list indices, refldxSymL0 and refldxSymL1 are reset to -1 when the SMVD is not applicable, meaning the symmetric reference pictures are not found during the search process, as shown in Table 3, L10-11 as well).  

12, Yang et al. disclose the apparatus of claim 10, wherein whether the first coding mode is allowable depends on whether both the target reference pictures are found in one step of the first step and the second step ([0146], L1-6; It discloses that when both the forward and backward reference pictures are present in the lists, then the SMVD is enabled, meaning allowed).  

Regarding claim 13, Yang et al. disclose the apparatus of claim 12, wherein when both the target reference pictures are found in the first step, the first coding mode is allowed ([0146], L1-6; It discloses that when both the forward and backward reference pictures are present in the lists, then the SMVD is enabled, meaning allowed).  

Regarding claim 14, Yang et al. disclose the apparatus of claim 12, wherein when both the target reference pictures are found in the second step, the first coding mode is allowed ([0146], L1-6; It discloses that when both the forward and backward reference pictures are present in the lists, then the SMVD is enabled, meaning allowed).  

Regarding claim 15, Yang et al. disclose the apparatus of claim 12, wherein when at least one of the two target reference pictures are not found in the first step and at least one of the two target reference pictures are not found in the second step, the first coding mode is disallowed ([0146], L1-6; It discloses that when both the forward and backward reference pictures are present in the lists, then the SMVD is enabled, meaning allowed. Which means when any one of the forward or backward reference picture is not present in one of the searches, the SMVD will be disabled. Moreover, in [0146], L6-10, it also discloses that if one of the reference pictures is temporally far away from the current picture, then SMVD is disabled, which is synonymous of not finding the reference picture in one of the two searches as per [0137], where it states reference picture list with greater POC distance is not selected).  

Regarding claim 16, Yang et al. disclose the apparatus of claim 10, wherein a picture order of the forward target reference picture is smaller than a picture order of the current picture ([0129], L8-11; It shows the POC of the list-0 reference picture, which could be a forward reference picture, is smaller than the POC of the current picture as shown in Fig. 11) and a picture order of the backward target reference picture is larger than the picture order of the current picture ([0129], L8-11; It shows the POC of the list-1 reference picture, which could be a backward reference picture, is larger than the POC of the current picture as shown in Fig. 11).  

Regarding claim 17, Yang et al. disclose a non-transitory computer-readable storage medium storing instructions that cause a processor ([0182]; Fig. 1B, reference numerals 118, 130) to: 
determine, for a conversion between a block of a current picture of a video and a bitstream of the video (Fig. 2 shows the conversion from a video picture block into a video bitstream and Fig. 3 shows the conversion from the video bitstream into a reconstructed video picture block. Same is also depicted in Figs. 4 and 6 respectively), whether a first coding mode is allowable for the block ([0121]; It indicates SMVD (Symmetric Motion Vector Difference) as a particular inter-prediction coding mode which is being determined with the syntax element shown in Table 4, L10-12); and 
perform the conversion based on the determination (Figs. 2-3, 4, 6 show the coding mode determination and once the coding mode is determined then subsequent conversion of the video block into bitstream and vice versa), 
wherein whether the first coding mode is allowable depends on a derivation process of two target reference pictures of the current picture (Fig. 11 shows the two target reference pictures list-0 and list-1 corresponding to the current picture), which includes a first step for searching a forward target reference picture in the reference picture list 0 and searching a backward target reference picture in the reference picture list 1 ([0123], [0124]; It discloses a forward target reference picture under reference picture list-0 and a backward target reference picture under reference picture list-1. In [0148], it discloses the searching process), and a second step for searching a backward target reference picture in the reference picture list 0 and searching a forward target reference picture in the reference picture list 1 ([0123], [0124]; It also discloses a backward target reference picture under reference picture list-0 and a forward target reference picture under reference picture list-1), and 
wherein in respond to at least one of the two target reference pictures being not found in the first step, both the target reference picture indices are reset to be unavailable before the second step being invoked ([0141], [0142]; It shows that the two reference picture list indices, refldxSymL0 and refldxSymL1 are reset to -1 when the SMVD is not applicable, meaning the symmetric reference pictures are not found during the search process, as shown in Table 3, L10-11 as well), and 
wherein in the first coding mode, a syntax structure indicating a motion vector difference of a reference picture list X is not present in the bitstream, and the motion vector difference of the reference picture list X is derived based on a motion vector difference of a reference picture list (1-X), wherein X is equal to 0 or 1 ([0121]; It discloses that for symmetric MVD, motion information for reference picture list 1 is not signaled or present, wherein the motion information of the reference picture list 0 may be signaled and therefore the motion information of the reference picture list 1 is determined from the symmetric motion information of list 0 as shown in Fig. 11 where MVD1 = -MVD0. See also [0135]).  

Regarding claim 18, Yang et al. disclose the non-transitory computer-readable storage medium of claim 17, wherein resetting both the target reference picture indices to be unavailable comprises resetting both RefldxSymL0 and RefldxSymL1 to -1, wherein RefldxSymL0 indicates the target reference picture index in the reference picture list 0 and RefldxSymL1 indicates the target reference picture index in the reference picture list 1 ([0141], [0142]; It shows that the two reference picture list indices, refldxSymL0 and refldxSymL1 are reset to -1 when the SMVD is not applicable, meaning the symmetric reference pictures are not found during the search process, as shown in Table 3, L10-11 as well).  

Regarding claim 19, Yang et al. disclose the non-transitory computer-readable storage medium of claim 17, wherein a picture order of the forward target reference picture is smaller than a picture order of the current picture ([0129], L8-11; It shows the POC of the list-0 reference picture, which could be a forward reference picture, is smaller than the POC of the current picture as shown in Fig. 11) and a picture order of the backward target reference picture is larger than the picture order of the current picture ([0129], L8-11; It shows the POC of the list-1 reference picture, which could be a backward reference picture, is larger than the POC of the current picture as shown in Fig. 11).  

Regarding claim 20, Yang et al. disclose a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus ([0182]; Fig. 1B, reference numerals 118, 130 as implemented by the flow diagrams of Figs. 2-3, 4, 6), wherein the method comprises: 
determining, for a block of a current picture of the video (Fig. 2 shows the conversion from a video picture block into a video bitstream and Fig. 3 shows the conversion from the video bitstream into a reconstructed video picture block. Same is also depicted in Figs. 4 and 6 respectively), whether a first coding mode is allowable for the block ([0121]; It indicates SMVD (Symmetric Motion Vector Difference) as a particular inter-prediction coding mode which is being determined with the syntax element shown in Table 4, L10-12); and 
generating the bitstream based on the determination (Figs. 2-3, 4, 6 show the coding mode determination and once the coding mode is determined then subsequent conversion of the video block into bitstream and vice versa), 
wherein whether the first coding mode is allowable depends on a derivation process of two target reference pictures of the current picture (Fig. 11 shows the two target reference pictures list-0 and list-1 corresponding to the current picture), which includes a first step for searching a forward target reference picture in the reference picture list 0 and searching a backward target reference picture in the reference picture list 1 ([0123], [0124]; It discloses a forward target reference picture under reference picture list-0 and a backward target reference picture under reference picture list-1. In [0148], it discloses the searching process), and a second step for searching a backward target reference picture in the reference picture list 0 and searching a forward target reference picture in the reference picture list 1 ([0123], [0124]; It ), and 
wherein in respond to at least one of the two target reference pictures being not found in the first step, both the target reference picture indices are reset to be unavailable before the second step being invoked ([0141], [0142]; It shows that the two reference picture list indices, refldxSymL0 and refldxSymL1 are reset to -1 when the SMVD is not applicable, meaning the symmetric reference pictures are not found during the search process, as shown in Table 3, L10-11 as well), and 
wherein in the first coding mode, a syntax structure indicating a motion vector difference of a reference picture list X is not present in the bitstream, and the motion vector difference of the reference picture list X is derived based on a motion vector difference of a reference picture list (1-X), wherein X is equal to 0 or 1 ([0121]; It discloses that for symmetric MVD, motion information for reference picture list 1 is not signaled or present, wherein the motion information of the reference picture list 0 may be signaled and therefore the motion information of the reference picture list 1 is determined from the symmetric motion information of list 0 as shown in Fig. 11 where MVD1 = -MVD0. See also [0135]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHOD AND APPARATUS FOR VIDEO CODING” – Li et al., US PGPub 2020/0244979 A1.

3. “CONSTRAINING MOTION VECTOR INFORMATION DERIVED BY DECODER-SIDE MOTION VECTOR DERIVATION” – Karczewicz et al., US PGPub 2018/0278949 A1.
4. “BI-DIRECTIONAL INTER PREDICTION METHOD AND APPARATUS” – Chen et al., US PGPub 2021/0185324 A1.
5. “Algorithm Description for Versatile Video Coding and Test Model 5 (VTM5)” – Jianle Chen, Yan Ye, Seung Hwan Kim; Joint Video Expert Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11; 14th Meeting: Geneva, CH, 19-27 Mar. 2019.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Mainul Hasan/
Primary Examiner, Art Unit 2485